Citation Nr: 0632333	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  03-10 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 
percent from February 23, 2001 to August 23, 2003 for 
degenerative disc disease with mechanical low back pain.

2. Entitlement to an evaluation in excess of 20 percent from 
August 24, 2003 for degenerative disc disease with mechanical 
low back pain.


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from July 1992 to February 
2001. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

In November 2004, the veteran had a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file. 

This case was previously remanded for further development by 
the Board in March 2005.  The required development having 
been completed, this case is appropriately before the Board.  
See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. From February 23, 2001 to August 23, 2003, the veteran's 
degenerative disc disease with mechanical low back pain was 
manifested by flexion of 75 degrees, extension of 25 degrees, 
low back pain, pain radiating to the legs; there was no 
evidence of incapacitating episodes, recurring attacks of 
intervertebral disc syndrome, moderate limitation of motion, 
muscle spasm, lateral spine motion in a standing position, or 
flexion restricted to between 30 and 60 degrees.

2. From August 24, 2003, the veteran's degenerative disc 
disease with mechanical low back pain is manifested by 
flexion ranging from 30 to 50 degrees, extension ranging from 
10 to 20 degrees, low back pain, and radiating pain to legs; 
there was no evidence of unfavorable ankylosis or 
incapacitating episodes. 
CONCLUSIONS OF LAW

1. The criteria for an initial evaluation in excess of 10 
percent for degenerative disc disease with mechanical low 
back pain from February 23, 2001 to August 23, 2003 have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5237, 5243, 5293, 5295 (West 2002), 
5003, 5235-5243 (2005).

2. The criteria for a 40 percent evaluation for degenerative 
disc disease with mechanical low back pain from August 24, 
2003 have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5237, 5243, 5293, 5295 (West 2002), 5003, 5235-5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. section 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  VCAA notice consistent with 38 
U.S.C. section 5103(a) and 38 C.F.R. section 3.159(b) must: 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
provide any evidence in his possession pertaining to the 
claim.

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran's receiving proper VCAA 
notification for his increased rating claim.  However, the 
Board also finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Although full 
VCCA-complying notice was not provided prior to the initial 
adjudication of this claim, the veteran had ample opportunity 
to respond, supplement the record, and participate in the 
adjudicatory process after the notice was given, and the case 
was then readjudicated by the RO. 

The RO provided the veteran with letter notification in June 
2003 and May 2005, fully notifying the veteran of what is 
required to substantiate her claim.  VA specifically notified 
the veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  She was advised 
that it was her responsibility to either send medical 
treatment records from her private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for her.  She was also asked to 
submit any other information or evidence she considered 
relevant to her claim so that VA could help by getting that 
evidence.  The notification letters also notified the veteran 
to provide any evidence in her possession that pertains to 
the claims.  Thus, the Board finds that VA fully notified the 
veteran of what is required to substantiate the claims for 
higher ratings.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. 
section 5103(a) and 38 C.F.R. section 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) the veteran status; (2) the existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) the degree of disability; and 
(5) the effective date of the disability.  The Court held 
that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. section 5103(a) and 38 C.F.R. section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, the Court found that notice for an increased 
rating claim needs to include a discussion of the effective 
date element.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate her claims for increased ratings, but she was 
not provided with notice of the type of evidence necessary to 
establish an effective date.  Despite the inadequate notice 
provided to the veteran on this element, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  Given the favorable outcome noted below with 
respect to the increased rating claim from August 24, 2003, 
there is no prejudice to the veteran.  In regards to the 
claim for an increased rating from February 23, 2001 to 
August 23, 2003, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating, no effective date will be assigned 
and there is no prejudice to the veteran. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the evidence includes the service 
medical records, VA treatment records, and VA examinations.  
It does not appear that there are any other additional 
records that are necessary to obtain before proceeding to a 
decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran contends that she is entitled to higher ratings 
for her back disability.
At a November 2004 hearing, veteran testified that she is in 
constant pain; she has electroshock pains surging to her 
shoulder blades and into her legs.  She has fallen due to the 
pain radiating to her legs.  The veteran testified that her 
doctor told her that she was smart enough to restrict her 
activities when necessary.  The veteran stated that she works 
only part-time and has given up her supervisorial position 
due to the back pain.

During the pendency of this appeal, multiple revisions were 
made to the Schedule for Rating Disabilities for the spine.  
Effective September 23, 2002, the criteria for adjudicating 
intervertebral disc syndrome was revised.  See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293).  Furthermore, on August 26, 2003, the 
rating criteria for all spinal disabilities were revised and 
published in the Federal Register.  See 66 Fed. Reg. 51454-
51458 (Sep. 26, 2003) (now codified as amended at 38 C.F.R. § 
4.71(a), Diagnostic Codes 5235 to 5243).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.114 (2005).

Prior to the regulatory changes, Diagnostic Code 5295, for 
lumbosacral strain, provided for a 10 percent rating for 
characteristic pain on motion. A 20 percent evaluation was 
assigned for muscle spasm on extreme forward bending, and 
unilateral loss of lateral spine motion in standing position.  
A 40 percent evaluation is warranted for severe lumbosacral 
strain with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).

Diagnostic Code 5003 provides that degenerative arthritis 
(hypertrophic or osteoarthritis), if established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  However, when the limitation of motion 
of the specific joint or joints involved is non-compensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. 
§ 4.71a (2005).  With any form of arthritis, painful motion 
is an important factor of disability. It is the intention to 
recognize actually painful, unstable, or malaligned joints 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59 (2005).

Under the criteria effective prior to September 26, 2003, 
Diagnostic Code 5292 provided for ratings based on limitation 
of motion of the lumbar spine. When such limitation of motion 
is slight, a 10 percent rating is warranted. When limitation 
of motion is moderate, a 20 percent rating is warranted.  
Severe limitation of motion requires a 40 percent rating. 38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2002). 

As noted, the first revisions affected the criteria for 
intervertebral disc syndrome. Under the previous Diagnostic 
Code 5293, effective prior to September 23, 2002, 
postoperative, cured intervertebral disc syndrome warrants a 
zero disability rating, mild intervertebral disc syndrome 
warrants a 10 percent disability rating, moderate with 
recurring attacks warrants a 20 percent disability rating, 
and severe with recurring attacks with intermittent relief 
warrants a 40 percent disability rating.  A 60 percent rating 
is required for evidence of pronounced intervertebral disc 
syndrome; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002). 

Under the revised Diagnostic Code 5293, effective September 
23, 2002, intervertebral disc syndrome (preoperatively or 
postoperatively) is to be rated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation. Incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months warrant a 10 percent 
disability evaluation. Incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months warrant a 20 percent disability 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
A 40 percent evaluation is assigned for incapacitating 
episodes having a total duration of at least 4 weeks, but 
less than 6 weeks, during the past 12 months.  A maximum 60 
percent evaluation is warranted when rating based on 
incapacitating episodes, and such is assigned when there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months. The attached notes state 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so. 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2005).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  A 40 percent rating 
is assigned when there is forward flexion of the 
thoracolumbar spine only to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating requires evidence of unfavorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a, DC 5237.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  Note (4): 
Round each range of motion measurement to the nearest five 
degrees.

The criteria for evaluating intervertebral disc disease were 
essentially unchanged from the September 2002 revisions, 
except that the diagnostic code for intervertebral disc 
disease was changed from 5293 to 5243. 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2005).

Service medical records show repeated complaints of chronic 
low back pain with loss of sensation.  A medical board 
evaluation in January 2001 showed long term thoracic back 
pain which prohibited the veteran from performing her job and 
did not allow any physical training.  Discharge was 
recommended.   

A May 2001 VA examination showed low back pain exacerbated by 
exertion.  Flexion was 75 degrees, extension was 25 degrees, 
lateral flexion was 30 degrees, bilaterally, and straight leg 
testing was negative bilaterally.  The diagnosis was low back 
pain of unclear etiology and bilateral foot discomfort of 
unclear etiology.  
May 2001 views of the spine showed six non-rib bearing lumbar 
type vertebra, a mild degree of loss of disc space height 
between the last lumbar vertebra and sacrum, and no evidence 
of spondylolisthesis.  

At an April 2002 VA examination, the veteran reported pain in 
her lumbar and thoracic regions.  She had a burning pain in 
her right leg when walking a significant distance.  Her gait 
was normal, though she had slight difficulty with tandem 
gait.  There was marked tenderness to light palpation of the 
lumbar spine. There was no bruising or spinal deformity.  
Straight leg raising was positive at 20 or 30 degrees, 
bilaterally.  Internal and external rotation of the hips 
produced substantial pain bilaterally.  Diagnoses included 
lumbosacral pain, severe and functionally limiting.  

April 2002 views of the spine noted lumbarization of the 1st 
sacral vertebral body with six non-rib bearing vertebral 
bodies identified.  The thoracic spine demonstrated a very 
mild leftward curvature involving the lower thoracic spine 
apex at approximately T9-10 and associated degenerative 
changes.  There were no acute bony abnormalities present. 

May 2003 VA treatment records showed low back pain.  

An August 2003 MRI showed that the vertebral alignment and 
marrow signal characteristics were normal.  There was mild 
spondylosis in the lumbar spine and slight desiccation of the 
intervertebral disc at L2/3.  There were also decreased AP 
pedicular distances from L2/3 down to L5/S1.  At L2/3, L3/4, 
and L4/5, there were broad-based posterior annular disc 
bulges and thickening of the ligamenta flava bilaterally.  
There was mild central canal stenosis at the aforementioned 
levels and bilateral AP narrowing of the neural foramina was 
present from L2 down to S1.  The foramen at the 
aforementioned levels had keyhole cross-sectional 
configurations and intermittent impingement on to the exiting 
nerve roots was possible (left greater than right).  The 
conus and lower thoracic cord were normal in anatomic 
location.  The impressions were mild degenerative 
spondylosis, mild central canal stenosis at L3/4 and L4/5, 
and bilateral neural foraminal stenosis from L2 down to S1 
(left greater than right). 

At an August 2003 VA examination, the veteran reported 
constant back pain in her back.  The veteran had exquisite 
tenderness on simple palpation of the skin overlying 
basically the lower half of her back.  She had discomfort at 
20 degrees on straight leg raising bilaterally and full range 
of motion with flexion to 40 degrees and extension to 20 
degrees.  The examiner noted that the veteran had pain 
throughout these ranges of motion.  The impression was 
lumbosacral lumbar spinal pain.  Discomfort was out of 
proportion to the veteran's radiological examination.  There 
was no explanation for the pain, but the examiner suspected 
that some of it was at least in part functionally related.  

An August 2003 VA treatment record shows lumbar spine pain.  

At a November 2003 VA examination, the veteran stated that 
she had lower back pain and pain in her lower extremities.  
Aggravating factors include walking, sitting, standing, 
bending and lifting.  The veteran complained of fatigue and 
weakness.  Examination showed full range of motion of the 
lumbar spine, and muscle strength was 5 out of 5 in the 
bilateral lower extremities.  There were no ambulation or 
postural defects.  The veteran had tenderness throughout her 
trunk and spine.  Lumbar vertebral column defect was 
negative.  The assessment was chronic low back pain with 
bilateral lower extremities neuropathic pain secondary to 
degenerative changes. 

At a November 2003 examination, the veteran described her 
pain as a liquid burning in her low back, worse on the left 
side and sometimes radiates down her legs.  She also stated 
that she experiences numbness in her legs bilaterally.

At a December 2003 VA examination, the veteran stated that 
after a stimulating event or prolonged standing, she gets a 
wave of pain descending across her bilateral thighs not 
progressing past her knees.  She can walk one quarter of a 
mile before needing to rest due to bilateral proximal lower 
extremity weakness.  Pain was exacerbated while standing.  
Upon examination, the veteran had a normal gait, but mild 
difficulty with tandem walking.  The veteran had a normal 
neurological examination and normal straight let raising.  
There were no signs of radiculopathy.  The examiner felt that 
the pain was more likely muskoskeletal in origin.  

A March 2004 electrodiagnostic study for possible bilateral 
lumbosacral radiculopathy was normal; there was no electrical 
evidence of L3-S1 radiculopathy on either side (the 
paraspinal exam was incomplete on the left at the veteran's 
request).

At a March 2004 VA examination, the veteran reported has back 
pain worse with activity and extension.  She denied bowel, 
bladder problems, weakness, or sensory changes.  Her leg pain 
feels like hot burning liquid or like ants biting her, and 
extended into the posterior aspect of both thighs.  Flexion 
was 50 degrees; the veteran could get to 90 degrees but with 
significant pain.  Extension was 10 degrees, anything past 
that was painful.  Lateral flexion was 40 degrees and 
rotation was 35 degrees.  She had one positive Waddell's sign 
with intense pain with just light palpation of the back.  She 
had negative Waddell's sign with axial compression and trunk 
twisting.  She had positive straight leg raising on both 
legs, producing most of the back pain and not the typical 
radicular pain.  She had full range of motion in her hips, 
knees, and ankles.  She had downgoing Babinski's sign in her 
legs, and sensation was normal throughout her lower legs.  An 
EMG study was performed in March 2004 which showed no signs 
of lumbosacral radiculopathy.  An MRI was performed in 
September 2003 which showed mild central stenosis at L3-L4 
and L4-L5, and bilateral neuroforaminal stenosis at L2 
through S1 on the left.  The assessment was mild lumbar 
stenosis and axial back pain.  The examiner did not find a 
limited range of motion, active or passive, in the lower 
extremities except for her lumbar spine on flexion and 
extension.  The range of motion in the lumbar spine was not 
related to fatigue, weakness, or lack of endurance, but 
mostly pain.  Views of the lumbosacral spine showed minimal 
degenerative changes present at L5-S1, otherwise, the lumbar 
spine was within normal limits.

At an October 2005 VA examination, the veteran reported 
constant pain the low back, radiating down to her lower 
extremities.  She denied any incapacitating episodes over 
last twelve months.  She experiences incapacitating flare-ups 
approximately one to two times a month lasting several hours 
at a time.  The veteran reported lower extremity numbness, 
beginning with back pain then radiating down her legs feeling 
like a burning liquid running down her legs.  She stated that 
she had fallen due to a loss of sensation in the lower 
extremities. 

Examination showed that the veteran walked unaided with out 
crutches, a brace or a cane.  There was mild pain to 
palpation over her lumbar spinous processes.  She stated her 
back was bothering her after sitting in the car to come to 
the examination.  Flexion was 30 degrees, extension was 10 
degrees, and lateral rotation was 10 degrees in both 
directions.  The veteran stopped at all these points due to 
pain.  The veteran stated, and the examiner believed, that 
she would normally have an increased range of motion if she 
was not so sore.  There was no change in range of motion with 
repetitive motion.  Joint function was mildly impaired during 
flare-ups.  Neurological examination showed full motor 
strength in the lower extremities and sensation is intact to 
light touch, except over her right anterior thigh.  The 
examiner noted that a September 2003 MRI showed multiple 
broad-based disc bulges.  The diagnosis was degenerative disc 
disease of the lumbar spine with radiculopathy.  The examiner 
opined that the service connected low back pain included 
radiculopathy or nerve impairment, as well as numbness in the 
lower extremities. The examiner also stated that the 
radicular numbness is mild, resulting in no other pathology. 

As the veteran's back disability was rated as 10 percent 
disabling from February 23, 2001 to August 23, 2003, and as 
20 percent disabling from August 24, 2003, the Board will 
evaluate each period separately under both the old and new 
regulations for the spine.
 
Degenerative disc disease with mechanical low back pain under 
the regulations in effect prior to and after September 2002 
from February 23, 2001 to August 23, 2003

In the period from February 23, 2001 to August 23, 2003, the 
veteran was rated 10 percent for degenerative disc disease 
with mechanical low back pain under DC 5295.  Under the 
regulations in effect prior to September 2002, a higher 20 
percent evaluation is only warranted under DC 5295 for muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in standing position.  38 C.F.R. 
§ 4.71a, DC 5295.  Though May 2001 VA treatment records show 
pain on motion, there was no finding of muscle spasm or 
lateral spine motion in standing position.  Therefore, a 
higher 20 percent rating under DC 5295 is not warranted from 
February 23, 2001 to August 23, 2003 under the regulations in 
effect prior to September 2002. 

Additionally, a higher rating under DC 5292 is also not 
warranted.  A 20 percent rating under DC 5292 requires 
evidence of moderate limitation of motion.  
38 C.F.R. § 4.71a, DC 5292 (2002).  The Board notes that 
forward flexion of 90 degrees and extension of 30 degrees are 
considered normal.  At the April 2001 VA examination, the 
veteran's flexion was 75 degrees and extension was 25 
degrees.  Though the veteran had some limitation of motion, 
this limitation was not severe as the veteran's extension was 
nearly normal, and flexion was only fifteen degrees less than 
normal.  Therefore, a higher rating under DC 5292 is also not 
warranted.

As the veteran has symptoms of radicular pain to her legs, 
the Board has also considered a higher rating under DC 5293 
for intervertebral disc syndrome.  Under DC 5293, moderate 
intervertebral disc syndrome with recurring attacks warrants 
a 20 percent disability rating, while intervertebral disc 
syndrome with recurring attacks with intermittent relief 
warrants a 40 percent disability rating.  See 38 C.F.R. § 
4.71a, DC 5293 (2002).  In the present case, the medical 
evidence from February 23, 2001 to August 23, 2003 does not 
show recurring attacks due to intervertebral disc syndrome.  
In VA examinations and treatment records from this period, 
the veteran did not report recurring attacks, nor did the 
examiner note recurring attacks.  Therefore, a higher 
evaluation for intervertebral disc syndrome is not warranted. 

Overall, a higher rating from February 23, 2001 to August 23, 
2003 under the regulations in effect prior to September 2002 
is not warranted. 

The Board also must evaluate if a higher rating is warranted 
under the provisions in effect after September 2002.  Under 
the General Rating Formula for Diseases and Injuries of the 
Spine, a higher 20 percent rating requires evidence of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  In the present 
case, the veteran's flexion from February 23, 2001 to August 
23, 2003 was 75 degrees and she had a normal gait.  As there 
is no evidence of a limitation of flexion between 30 and 60 
degrees, or any of the other symptoms described by the 20 
percent rating, a higher rating is not warranted under the 
General Formula for Diseases and Injuries of the Spine.  

The Board notes that in the aforementioned revised 
regulations, the diagnostic code for intervertebral disc 
disease allows for the condition to be rated under the 
General Rating Formula for Diseases and Injuries of the Spine 
or the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.  A higher 20 percent rating under 
DC 5243 requires evidence of incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past twelve months.  38 C.F.R. § 4.71a, DC 5243.  
According to the notes following the latter, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, DC 5293 (2003).  In the 
present case, the veteran describes incapacitating episodes a 
few times a month, but there is no evidence these episodes 
require treatment or bed rest prescribed by a physician.  
Therefore, the evidence does not show that a higher 
evaluation under this code is warranted.  

Degenerative disc disease, low back pain under the 
regulations in effect prior to and after September 2002 from 
August 24, 2003 onwards

From August 24, 2003, the veteran is rated as 20 percent 
disabling for degenerative disc disease, lumbar spine under 
DC 5295-5292.  A 40 percent evaluation under DC 5295 is 
warranted for severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, DC 5295.  Though the veteran in this period 
did have severe lumbosacral stain manifested by flexion 
ranging from 30 to 50 degrees and extension ranging from 10 
to 20 degrees, there is no medical evidence of listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
Therefore, a higher 40 percent rating under DC 5295 is not 
warranted. 

However, a higher 40 percent rating is warranted under DC 
5292.  As previously noted, the veteran's flexion ranges from 
30 to 50 degrees and extension ranges from 10 to 20 degrees.  
As the normal flexion is 90 degrees, the veteran's limitation 
in flexion is considered to be severe, warranting a 40 
percent rating.  This is the scheduler maximum under DC 5292.  
38 C.F.R. § 4.71a, DC 5292 (2002). 

A higher 60 percent rating is not warranted for the spine 
disability.  Under DC 5293, intervertebral disc syndrome, for 
a 60 percent rating the evidence must show 
pronounced intervertebral disc syndrome; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  See 
38 C.F.R. § 4.71a, DC 5293 (2002).  Though from August 24, 
2003, the veteran has had symptoms of intervertebral disc 
syndrome symptoms manifested by pain and numbness radiating 
from her back down to her legs, electrodiagnostic studies are 
normal and the October 2005 VA examiner found that the 
radicular numbness is mild and resulting in no other 
pathology.  Therefore, as there is no evidence of sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or any neurological findings, a 
higher 60 percent rating is not warranted under DC 5293.  
Therefore a higher 40 percent rating is warranted after 
August 24, 2003 under the regulations in effect prior to 
September 2002.  

Additionally, after August 24, 2003 a higher 50 percent 
rating is not warranted under the regulations in effect after 
September 2002.  For a higher 50 percent rating, there must 
be evidence of unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, DC 5237.  Though the 
veteran's range of motion is limited, there is no evidence of 
ankylosis.  Therefore, a higher 50 percent rating under DC 
5237 is not warranted.

The Board notes that in the aforementioned revised 
regulations, the DC for intervertebral disc disease was 
changed from 5293 to 5243 and allows for intervertebral disc 
syndrome to be rated under the General Rating Formula for 
Diseases and Injuries of the Spine or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  According to the notes following the latter, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).
In the present case, the veteran describes incapacitating 
episodes a few times a month, but there is no evidence these 
episodes require treatment or bed rest prescribed by a 
physician.  Therefore, the evidence does not show that a 
higher evaluation under this code is warranted.  

In summary, a higher 40 percent rating, but no higher, is 
warranted for the degenerative disc disease, mechanical low 
back from August 24, 2003.   
 
 An extra-schedular rating under 38 C.F.R. § 3.321(b) also is 
not warranted.  Though the veteran reports that she 
experiences pain while working and reduced her working hours 
due to the back disability, the veteran is still working.  
Additionally, there are no frequent periods of 
hospitalization.  As such, this case does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b).

In sum, the Board finds that the preponderance of the 
evidence is against a rating in excess of 10 rating under 
both the old (prior to September 2002) and the revised 
criteria from February 23, 2001 to August 23, 2003; and for a 
40 percent rating from August 24, 2003 under the old (prior 
to September 2002) for degenerative disc disease, with 
mechanical low back pain.  See 38 C.F.R. §§ 4.7, 4.71a, DC 
5286, 5289, 5292, 5293, 5295 (2002) effective prior to 
September 23, 2002), 38 C.F.R. § 4.71a (formerly DC's 5235-
5243) (2005).  


ORDER

An initial evaluation in excess of 10 percent from February 
23, 2001 to August 23, 2003 for degenerative disc disease 
with mechanical low back pain is denied.

An evaluation in excess of 40 percent from August 24, 2003 
for degenerative disc disease with mechanical low back pain 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals 


 Department of Veterans Affairs


